NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        APR 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: KAHTAN BAYATI,                           No. 15-60073

             Debtor,                            BAP No. 14-1310
______________________________

KAHTAN BAYATI,                                  MEMORANDUM*

                Appellant,

 v.

WILLIAM MUSHARBASH; et al.,

                Appellees.

                         Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
              Kurtz, Dunn, and Taylor, Bankruptcy Judges, Presiding

                             Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Kahtan Bayati appeals pro se from the Bankruptcy Appellate Panel’s

(“BAP”) judgment affirming the bankruptcy court’s orders granting Town Square


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
M Properties LLC’s motion for relief from the automatic stay and denying Bayati’s

motion for reconsideration. We review de novo the question of mootness. Suter v.

Goedert, 504 F.3d 982, 985 (9th Cir. 2007). We dismiss.

      During the pendency of this appeal, the bankruptcy court entered an order

dismissing Bayati’s bankruptcy case, which Bayati appealed to the BAP. The BAP

affirmed the bankruptcy court’s dismissal order and Bayati did not appeal the

BAP’s judgment. We dismiss this appeal as moot because there is no longer any

case or controversy and we lack power to grant any effective relief. See 11 U.S.C.

§ 362(c)(2)(B); Castaic Partners II, LLC v. Daca-Castaic, LLC (In re Castaic

Partners II, LLC), 823 F.3d 966, 969 (9th Cir. 2016) (“In a bankruptcy appeal,

when the underlying bankruptcy case is dismissed and that dismissal is allowed to

become final, there is likely no longer any case or controversy . . . .”); Armel

Laminates, Inc. v. Lomas & Nettleton Co. (In re Income Prop. Builders, Inc.), 699
F.2d 963, 964 (9th Cir. 1982) (“Once the bankruptcy was dismissed, a bankruptcy

court no longer had power to order the stay or to award damages allegedly

attributable to its vacation. A remand by us to the bankruptcy court would

therefore be useless.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Bayati’s motion “to submit highlights of the oral argument in a short written


                                          2                                        15-60073
form” (Docket Entry No. 26) is denied.

      DISMISSED.




                                         3   15-60073